ex23-1.htm CONSENT OF KPMG LLP Consent of Independent Registered Public Accounting Firm The Board of Directors Securus Technologies, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-124962 and 333-145040) on Form S-4 of Securus Technologies, Inc. of our report dated March27, 2009, with respect to the consolidated balance sheet of Securus Technologies, Inc. as of December31, 2008, and the related consolidated statements of operations, stockholders’ deficit and comprehensive loss, and cash flows for each of the years in the two-year period ended
